 



Exhibit 10.13
SEVERANCE AGREEMENT AND FULL RELEASE
     This Severance Agreement and Full Release (“Agreement”) is made and entered
into this 30th day of April 2007 (“Execution Date”) by and between Hugh E.
Sawyer (“Executive”) and Allied Holdings, Inc., a Georgia corporation
(“Company”).
     WHEREAS, Executive has been employed by Company as its President and Chief
Executive Officer under the terms of a written employment agreement dated
June 4, 2001, as amended (“Executive’s Employment Agreement”), and
     WHEREAS, Company and certain of its affiliates (collectively “Allied”) are
presently in bankruptcy proceedings in the United States Bankruptcy Court for
the Northern District of Georgia, and
     WHEREAS, A Plan of Reorganization (the “Plan”) proposed by Allied, Yucaipa
American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I,
LP, and by Teamsters National Automobile Transportation Industry Negotiating
Committee is proceeding to confirmation, and
     WHEREAS, the Plan is conditioned upon Company’s terminating Executive’s
employment on or before the date when the Plan of Reorganization becomes
effective (“Emergence Date”), and
     WHEREAS, consistent with the Plan’s requirements, the Company has decided
as of the Execution Date to terminate Executive’s employment without good cause
and without executive’s consent, but desires to retain the services of Executive
for some period of time thereafter, but in no event after the Emergence Date,
and
     WHEREAS, Executive has agreed to accept the severance benefit provided for
in the Allied Holdings, Inc. Amended Severance Pay and Retention and Emergence
Bonus Plan for Key Employees dated as of August 1, 2005 (the “KERP”), in lieu of
any other severance benefits to which he might otherwise be entitled under the
Executive’s Employment Agreement or otherwise;
     NOW, THEREFORE, for and in consideration of the mutual promises and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties mutually
agree as follows:
1. Termination of Employment
     The Company hereby terminates Executive’s employment without Cause (as
defined in the KERP) and without Executive’s consent. Such termination shall
become effective (“Effective Date”) as of the Emergence Date or on such earlier
date after June 1, 2007 as Company determines, in its sole discretion, is in the
best interests of Company. The parties

 



--------------------------------------------------------------------------------



 



agree that Executive’s Employment Agreement is hereby cancelled and of no
further effect as of the Execution Date. Following the Execution Date, Executive
shall be employed at will and nothing contained herein shall create any contract
of employment for a definite term.
2. No Admission by Company
     Company and Executive agree that the entry of the parties into this
Agreement is not and shall not be construed to be an admission of liability or
wrongdoing on the part of Company.
3. Continuation of Compensation and Benefits
     Company agrees to compensate Executive for services rendered after the
Execution Date until the Effective Date (“Transitional Period”) at the
semi-monthly rate of $29,166.67, subject to ordinary and lawful deductions.
During the Transitional Period, Company further agrees to provide Executive with
insurance coverage, other benefits of employment, and business expense
reimbursement to the same extent as Executive enjoyed prior to the Execution
Date.
4. Future Cooperation
     Executive agrees that Executive will make himself reasonably available
after the Effective Date upon reasonable notice by Company or its designated
representatives for the purposes of: (1) Providing information regarding the
projects, files and/or customers with whom Executive worked for the purpose of
transitioning such projects, files and/or customers to other Company executives
as the result of Executive’s termination; (2) Providing information and/or
testimony regarding any other matter, file, project and or customers with whom
Executive was involved while employed by Company; provided however that Company
shall advance to Executive all costs and expenses that are associated with
Executive making himself available pursuant to this Section 4. Executive agrees
to provide future cooperation pursuant to this Section 4 without compensation so
long as Executive is not called upon by the Company to spend more than two hours
during the first week following the Effective Date. If the Company desires to
call upon Executive to spend time in excess of these two hours for services
other than testimony, Executive agrees to make himself reasonably available upon
reasonable notice in return for compensation to Executive at the rate of $347.00
per hour for an additional period, not to exceed eight additional hours. If the
Company desires to call upon Executive to spend time in excess of these limits
for services other than testimony, the Company agrees that the Executive will
not be required to spend such excess time unless the Executive and the Company
are able to reach a further agreement concerning such services (including the
scheduling of such services and the compensation to be paid to Executive for
such services) upon terms that are mutually agreeable to Executive and the
Company.
     Executive agrees that notwithstanding Executive’s termination on the
Effective Date, Executive will thereafter make himself reasonably available upon
reasonable notice by Company or its designated representatives without
compensation for the purpose of testimony.

2



--------------------------------------------------------------------------------



 



5. Severance Payment to Executive
     So long as Executive does not elect to revoke this Agreement within the
seven-day period following the Execution Date as provided in Section 19, Company
shall, as required by the KERP, pay Executive a lump sum of one million fifty
thousand dollars ($1,050,000), subject to ordinary and lawful deductions by wire
transfer on the eighth day after the Execution Date. Executive acknowledges that
this is consideration to which Executive would not otherwise be entitled absent
execution of this Agreement.
6. Retirement and COBRA Rights
     Nothing in this Agreement shall:

  a.   alter or reduce any vested, accrued benefits (if any) to which Executive
may be entitled under any retirement or 401(k) plan established by Company.    
b.   affect Executive’s right to elect and pay for continuation of Executive’s
health insurance coverage under the Company’s health benefit plan after the
Effective Date pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”).

7. Executive’s Full Release of All Claims Against Company
     In consideration for the undertakings and promises of Company set forth in
this Agreement and except for the obligations of the Company hereunder,
Executive unconditionally releases, discharges, and holds harmless Company, its
corporate affiliates, successors and assigns, and their respective officers,
directors, shareholders, employees, agents, insurers and attorneys as
individuals (collectively referred to as “Releasees”), from each and every
claim, cause of action, right, liability or demand of any kind and nature, and
from any claims which may be derived therefrom (collectively referred to as
“Released Claims”), that Executive had, has, or might claim to have against
Releasees on or before the date that Executive executes this Agreement,
including but not limited to any and all claims:
     a. related to or arising out of Executive’s Employment Agreement, pay,
bonuses, vacation or any other employee benefits, and other terms and conditions
of employment or employment practices of Company;
     b. related to or arising out of the termination of Executive’s employment
with Company or the surrounding circumstances thereof;
     c. based on discrimination or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, the Age Discrimination in Employment
Act, the Older Workers Benefits Protection Act, the Equal Pay Act, the Americans
With Disabilities Act, the Equal Pay Act, the Americans With Disabilities Act,
the Rehabilitation Act of 1973, the Consolidated Omnibus Budget Reconciliation
Act of

3



--------------------------------------------------------------------------------



 



1985, (as any of these laws may have been amended) or any other similar labor,
employment or anti-discrimination law under state, federal or local law;
     d. based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory.
8. Executive’s Covenant Not to Sue or Accept Recovery
     Executive covenants not to sue Company or any Releasee on account of any
Released Claims, or to incite, assist or encourage others to bring claims of any
sort against Company. Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise out of
or in connection with any administrative remedies which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.
9. No Reinstatement
     Executive hereby acknowledges and agrees that Executive will not seek
reinstatement, reemployment or employment with Company following the Effective
Date.
10. Confidentiality of Agreement
     Except as otherwise expressly provided in this paragraph, and except to the
extent that Company has been required by law to publicly disclose the terms of
this Agreement, Executive agrees that the terms, amount of consideration and
conditions of this Agreement are and shall be deemed to be confidential and
hereafter shall not be disclosed by Executive to any other person or entity. The
only exceptions are: (a) as may be required by law or in any action for breach
of this Agreement by Company; (b) Executive may disclose the terms and
conditions of this Agreement to Executive’s attorneys and tax advisers; and
(c) Executive may disclose the terms and conditions of this Agreement to
Executive’s spouse (if any); provided, however, that Executive makes the
foregoing persons aware of the confidentiality provisions of this paragraph and
Executive will be responsible for any breaches of this confidentiality agreement
by his spouse, attorneys or tax advisers to the same extent as if Executive had
directly breached this agreement.
11. No Harassing Conduct
     Executive further agrees and promises that Executive will not induce or
incite claims of discrimination, wrongful discharge, breach of contract,
tortious acts, or any other claims against Company or Releasees by any other
person or entity, that Executive shall not undertake any harassing or
disparaging conduct directed at any of the parties, and that Executive shall
refrain from making any negative or derogatory statements concerning Company at
any time in the future. Provided, however, this provision may not be used to
restrict the exercise of Executive’s rights under local, state or federal law or
in connection with any claim for breach of this Agreement by Company.

4



--------------------------------------------------------------------------------



 



12. Post-Employment Restrictions
     a. Definitions. For purposes of this Agreement, the following terms shall
have the following respective meanings:

  i.   “Business of the Company” means “ transporting finished automobiles and
light trucks in North America and related logistics, brokerage and distribution
services to the new and used vehicle distribution market and other segments of
the automotive industry in North America.     ii.   “Confidential Information”
means information about Company and its employees, customers and/or vendors
which is not generally known outside of Company nor publicly available, which
Executive learns of in connection with Executive’s employment with Company, and
which would be useful to competitors of Company or otherwise damaging to the
Company if disclosed. Confidential Information may include, but is not
necessarily limited to, business and employment policies, employee compensation,
marketing methods and the targets of those methods, finances, business plans,
promotional materials and pricing information. Confidential Information does not
include any information (i) which was in the public domain at the time of
disclosure by Company to Executive; (ii) which was publicized or otherwise
became part of the public domain after the time of disclosure by Company to
Executive other than by reason of the fault of Executive; (iii) which was in
Executive’s possession at the time of disclosure by Company and was not
acquired, directly or indirectly, from Company or from any third party under any
obligation of confidence to Company; or (iv) which Executive received after the
time of disclosure by Company from a third party who did not require Executive
to hold it in confidence and who did not acquire it, directly or indirectly,
from Company under any obligation of confidence.     iii.   “Material Contact”
means contact in person, by written or electronic correspondence or by telephone
in furtherance of the Business of Company, or imputed contact through employees
supervised by Executive who have contact in person, by written or electronic
correspondence, or by telephone in furtherance of the Business of Company.    
iv.   “Restricted Period” means the one-year period following the Effective
Date.     v.   “Trade Secrets” means Confidential Information which meets the
additional requirements of the Georgia Trade Secrets Act.

     b. Confidentiality. Executive agrees that for a period of three (3) years
following the Effective Date, he will not, directly or indirectly, use, copy,
disclose, distribute or otherwise make use of any Confidential Information of
Company other than in the furtherance of Executive’s duties for Company.
Executive further agrees that if Executive is questioned about

5



--------------------------------------------------------------------------------



 



information subject to this agreement by anyone not authorized to receive such
information, Executive will promptly notify Executive supervisor(s) or an
officer of Company. Nothing contained herein shall limit Company’s rights under
statutory or common law, which may provide for longer restrictions on use or
disclosure.
     c. Non-Solicitation of Customers and Vendors. Executive agrees that during
the Restricted Period, he will not directly or indirectly solicit or attempt to
solicit any business in competition with the Business of Company from any of
Company’s customers (including any actively sought prospective customers) with
whom Executive had Material Contact during Executive’s employment with Company.
Executive further agrees that during the Restricted Period, he will not directly
or indirectly solicit or attempt to solicit the purchase of any products or
services in support of any business in competition with the Business of Company
from any of Company’s vendors (including any actively sought prospective
vendors) with whom Executive had Material Contact during Executive’s employment
with Company.
     d. Non-Recruitment of Employees. Executive agrees that during the
Restricted Period, Executive will not directly or indirectly solicit or attempt
to solicit any employee of Company with whom Executive had Material Contact
during Executive’s employment with Company, to terminate or resign such
employee’s employment with Company.
     e. Return of Property and Information. Executive agrees not to remove any
Company property or information from the Company’s premises, except when
authorized by the Company. Executive agrees to return all of the Company’s
property and information (irrespective of its confidential nature) within seven
(7) days following the Effective Date. Such property includes, but is not
limited to, the original and any copy (regardless of the manner in which it is
recorded) of all information provided by the Company to Executive or which
Executive has developed or collected in the scope of Executive’s employment, as
well as all Company-issued equipment, supplies, accessories, vehicles, keys,
instruments, tools, devices, computers, cell phones, pagers, materials,
documents, plans, records, notebooks, drawings, or papers. Upon request by
Company, Executive shall certify in writing that all copies of information
subject to this agreement located on Executive’s computers or other electronic
storage devices have been permanently deleted. Provided, however, Executive may
retain copies of documents relating to the Company’s employee benefit plans
applicable to Executive and income records to the extent necessary for Executive
to prepare Executive’s individual tax returns.
     f. Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in subsections 12(b),(c),(d)&(e) (the “Protective
Covenants”) are reasonable as to time, scope and territory given Company’s need
to protect its business, personnel, Trade Secrets and Confidential Information
and given Executive’s position as CEO of Company. Executive acknowledges and
represents that Executive has substantial experience and knowledge such that
Executive can obtain subsequent employment which does not violate this
Agreement.
     g. Specific Performance. Executive acknowledges and agrees that any breach
of any of the Protective Covenants by him will cause irreparable damage to
Company, the exact

6



--------------------------------------------------------------------------------



 



amount of which will be difficult to determine, and that the remedies at law for
any such breach will be inadequate. Accordingly, Executive agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security to enforce or prevent any
violation of any of the Protective Covenants by Executive.
13. Construction of Agreement
     The Protective Covenants shall be presumed to be enforceable, and any
reading causing unenforceability shall yield to a construction permitting
enforcement. In the event a court should determine not to enforce a Protective
Covenant or other provision of this Agreement as written due to overbreadth,
illegality, violation of public policy or any other reason, the parties
specifically authorize such reviewing court to enforce said Protective Covenant
or other provision to the maximum extent possible, whether said revisions be in
time, territory, scope of prohibited activities, or in other respects. If such
Protective Covenant or other, provision, word, clause or phrase in this
Agreement cannot be judicially modified, it shall be severed and the remaining
Protective Covenants and other provisions of this Agreement shall be enforced in
accordance with the tenor of the Agreement. This Agreement shall be deemed to
have been jointly drafted by the parties, and shall not be construed against any
party.
14. Remedies and Forum
     The parties agree that they will not file any action arising out of or
relating to this Agreement in any way whatsoever other than in the United States
District Court for the Northern District of Georgia or the State or Superior
Courts of DeKalb County, Georgia. The parties consent to personal jurisdiction
and venue solely within these forums and waive all otherwise possible objections
thereto. The prevailing party shall be entitled to recover its costs and
attorney’s fees in any such proceeding. The existence of any claim or cause of
action by Executive against Company, including any dispute relating to This
agreement, shall not constitute a defense to enforcement of the Protective
Covenants by injunction. Any disputes regarding the enforceability,
interpretation, performance, breach and rights of the parties under this
agreement shall be determined by the laws of the State of Georgia, without
regard to its conflicts of law principles.
15. No Reliance Upon Other Statements or Agreements
     This Agreement is entered into without reliance upon any statement or
representation of any party hereto or parties hereby released other than the
statements and representations contained in writing in this Agreement. The
parties acknowledge that this Agreement contains the entire understanding of the
parties with respect to the termination of Executive’s employment with Company,
and that it may not be modified other than in a writing signed by Executive and
an authorized representative of Company.

7



--------------------------------------------------------------------------------



 



16. Assignment
     Executive consents to the assignment of this agreement by Company (provided
that Company guarantees to Executive the prompt performance of all obligations
of Company hereunder) and agrees that it shall inure to the benefit of Company’s
successors in interest. Executive’s duties under this Agreement shall not be
delegated to others, but this Agreement shall otherwise remain binding on
Executive’s heirs and successors in interest.
17. No Waiver
     Any failure by any party to enforce any of their rights and privileges
under this Agreement shall not be deemed to constitute waiver of any rights and
privileges contained herein.
18. Full and Knowing Release
     By signing this Agreement, Executive certifies that:
     a. Executive has carefully read and fully understands the provisions of
this Agreement;
     b. Executive was advised by Company in writing, via this Agreement, to
consult with an attorney before signing this Agreement;
     c. Executive understands that Company will allow him a minimum period of
21 days in which to consider whether he wishes to sign this release, should he
so desire; and
     d. Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.
19. Revocation of Agreement
     Executive may revoke this Agreement within seven (7) calendar days after
signing it. To be effective, such revocation must be transmitted in writing to
Thomas M. Duffy, Executive Vice President and General Counsel, at the offices of
Allied Holdings, Inc., at 160 Clairemont Ave., Suite 200, Decatur, Georgia
30030. Revocation can be made by hand delivery, telegram, facsimile, or
postmarking before the expiration of this seven (7) days period.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned hereunto set their hands to this
Agreement on the dates written below.
     Executed this                  day of                                     
   , 2007.

                  Hugh E. Sawyer       Allied Holdings, Inc.      
 
                             
 
      By:   Robert J. Rutland, Chairman and    
 
          Chief Executive Officer    

9